Citation Nr: 1620926	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  15-40 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for a skin disability, to include an ulcer on the lower extremities, dermatitis, vitiligo, cellulitis, tinea pedis, dermatophytosis, and callosities.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a toe disorder, to include onychia and paronychia.

7.  Entitlement to service connection for a respiratory disorder, to include rhinitis and bronchitis.  
8.  Entitlement to service connection for bilateral hearing loss.  

9.  Entitlement to service connection for diabetes mellitus type 2.  

10.  Entitlement to service connection for hypertension.  

11.  Entitlement to service connection for a vein disorder, to include phlebitis and thrombophlebitis.  

12.  Entitlement to service connection for a low back disorder.  

13.  Entitlement to service connection for a neurological disorder of the right lower extremity, to include radiculopathy and peripheral neuropathy. 

14.  Entitlement to service connection for a neurological disorder of the left lower extremity, to include radiculopathy and peripheral neuropathy.  

15.  Entitlement to service connection for a neurological disorder of the right upper extremity, to include radiculopathy and carpal tunnel syndrome.  

16.  Entitlement to service connection for a neurological disorder of the left upper extremity, to include radiculopathy and carpal tunnel syndrome.  

17.  Entitlement to service connection for an eye disorder, to include venous retinal branch occlusion.  

18.  Entitlement to an initial compensable rating for chronic gastritis.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to October 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the San Juan, Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  The Board has recharacterized and consolidated the issues on appeal as reflected above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claims.  

In the October 2015 Statement of the Case (SOC), it was indicated that the evidence of record included VA Medical Center (VAMC) treatment records from October 2006 to May 2015.  Unfortunately, after a review of the evidence of record, the Board was unable to find any VAMC treatment records dated prior to March 2014.  As the evidence shows that the disabilities on appeal were diagnosed prior to the current available records, there are therefore outstanding pertinent treatment records, and such records should be secured on remand.  Any pertinent private treatment records should also be obtained.  See May 2010 VA From 21-526, noting treatment at "various places."

In addition, the available VA treatment records note that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See April 10, 2015 report.  As such records have not yet been associated with the claims file and may be relevant, they should also be obtained upon remand. 
 
Regarding the claim for service connection for a skin disorder, the Veteran was afforded a VA examination in April 2015.  The examiner provided diagnoses of eczematous dermatitis and vitiligo.  It was opined that it was less likely than not that the Veteran's skin conditions were incurred in or caused by the claimed in-service injury, event, or illness as the medical data in the service treatment records does not mention the conditions existed during active service.  Notably, the examiner did not acknowledge that the Veteran complained of and received treatment for boils on his thighs in June 1973 during active service.  The April 2015 VA skin examination appears to be based, at least in part, on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, the examination does not appear to account for the Veteran's documented blisters on his legs.  See, e.g., April, August, and October 2014 VA treatment records.  Accordingly, the Board finds that the Veteran should be afforded another examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Regarding the claim for service connection for a respiratory disorder, the Veteran's service treatment records show treatment for and diagnoses of bronchitis.  See June 1973, June 1975, and July 1975 records.  The post-service VA treatment records also show diagnoses of chronic bronchitis, as well as diagnoses of rhinitis.  See June 19, 2014 report (noting the Veteran's complaint of chest congestion and diffuse rhonchi's, and a diagnosis of chronic bronchitis).  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature of his respiratory disorder, and to obtain an opinion as to its possible relationship to service.  

Finally, regarding the claim for service connection for a low back disability, the Veteran contends that he has had low back pain since service that has progressively worsened.  See December 15, 2014 VA treatment record.  His service treatment records note a complaint of a backache in October 1975.  Accordingly, the Veteran should also be afforded a VA examination to determine the nature of his low back disability, and to obtain an opinion as to its possible relationship to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records dated prior to March 2014, and since December 2015.  If any records are not available, such should be reflected in the claims file.  

2. With any necessary assistance from the Veteran, obtain all outstanding records of private treatment.  

3. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make that decision.  

4. Then schedule the Veteran for an examination to determine the nature and etiology of the Veteran's skin disabilities.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

(a) Please identify (by medical diagnosis) the Veteran's skin disabilities.  

(b) As to each skin disability diagnosed, opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise related to service, to include as a result of documented treatment in June 1973 for boils on the thighs therein.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

5. Then schedule the Veteran for an examination to determine the nature and etiology of the Veteran's respiratory disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

(a) Please identify (by medical diagnosis) the Veteran's respiratory disabilities.  

(b) As to each respiratory disability diagnosed, opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise related to service, to include as a result of documented treatment in June 1973, June 1976 and July 1975 for bronchitis therein.

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

6. Then schedule the Veteran for an examination to determine the nature and etiology of the Veteran's low back disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

(a) Please identify (by medical diagnosis) the Veteran's low back disabilities.  

(b) As to each low back disability diagnosed, opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise related to service, to include as a result of documented treatment in October 1975 for backache therein.

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

7. Then, after taking any additional development deemed necessary in light of any evidence received, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be issued a Supplemental Statement of the Case, and given a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




